DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/588,608, was filed on 09/30/2019, and claims priority from:
Provisional Application 62/738,274, filed 09/28/2018. 
Provisional Application 62/738,250, filed 09/28/2018. 
Provisional Application 62/739,705, filed 10/01/2018. 
Provisional Application 62/739,723, filed 10/01/2018. 
Provisional Application 62/770,605, filed 11/21/2018. 
Provisional Application 62/824,558, filed 03/27/2019. 
Provisional Application 62/825,432, filed 03/28/2019. 
Provisional Application 62/844,581, filed 05/07/2019. 
Provisional Application 62/844,591, filed 05/07/2019. 
Provisional Application 62/863,455, filed 06/19/2019. 
Provisional Application 62/882,834, filed 08/05/2019.  
The Effective Filing Date of the present application (for examination purposes) is 09/28/2018, because the filing deadline for the present non-provisional application (09/28/2019), one year after the filing dates of provisional applications  62/738,274 and 62/738,250, fell on a Saturday.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of June 10, 2022.
Claims 1-6, 8-14, 16-22 and 24 are pending, of which claims 1, 9, and 17 are independent.  
Claims 7, 15, and 23 were previously cancelled.
No claims are newly amended, added, or cancelled
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on June 10, 2022 has been considered. 

Terminal Disclaimer
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer was not the applicant, the patentee or an attorney or agent of record at the time of the filing of the Terminal Disclaimer. See 37 CFR 1.321(a) and (b). 

Double Patenting
Claims 1-6, 8-14, 16-22 and 24 are provisionally rejected on the ground of provisional obviousness-type nonstatutory double patenting as being unpatentable over claims 1-6, 8-14, 16-22 and 24 of copending U.S. Application No. 16/588,577  (as published in US 2020/0104922 A1). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not been patented. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6, 8-14, 16-22 and 24 in the present application correspond to claims 1-6, 8-14, 16-22 and 24 of co-pending U.S. Application No. 16/588,577, respectively. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-14, 16-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0086272 A1 to Baker et al. (“Baker”, Eff. Filed Sep. 19, 2014.  Published Mar. 24, 2016) in view of US 2017/0109744 A1 to Wilkins et al. (“Wilkins”, Filed Dec. 30, 2016.  Published Apr. 20, 2017). 
In regards to claim 1, Baker teaches:
1. (Previously Presented) A computer-implemented method, executed on a computing device, the computer-implemented method comprising: 
effectuating a trading platform including one or more of an electronic communications (or crossing) network (ECN) trading platform and an over the counter (OTC) trading platform; 

(See Baker, para. [0032]: “By way of example, the trading device 110 may be implemented as a personal computer running a copy of X_TRADER®, an electronic trading platform provided by Trading Technologies International, Inc. of Chicago, Ill. (“Trading Technologies”). As another example, the trading device 110 may be a server running a trading application providing automated trading tools such as ADL®, AUTOSPREADER®, and/or AUTOTRADER™, also provided by Trading Technologies. In yet another example, the trading device 110 may include a trading terminal in communication with a server, where collectively the trading terminal and the server are the trading device 110.”)

(See Baker, para. [0043]: “In certain embodiments, the gateway 120 communicates with the exchange 130 using a local area network, a wide area network, a wireless network, a virtual private network, a cellular network, a peer-to-peer network, a T1 line, a T3 line, an ISDN line, a point-of-presence, the Internet, a shared memory system, and/or a proprietary network such as TTNET™ provided by Trading Technologies, for example.”)

(See Baker, para. [0044]: “The exchange 130 may be owned, operated, controlled, or used by an exchange entity. Example exchange entities include the CME Group, the London International Financial Futures and Options Exchange, the Intercontinental Exchange, and Eurex. The exchange 130 may include an electronic matching system, such as a computer, server, or other computing device, which is adapted to allow tradeable objects, for example, offered for trading by the exchange, to be bought and sold. The exchange 130 may include separate entities, some of which list and/or administer tradeable objects and others which receive and match orders, for example. The exchange 130 may include an electronic communication network (“ECN”), for example.”)

(See Baker, para. [0045]: “The exchange 130 may be an electronic exchange. The exchange 130 is adapted to receive order messages and match contra-side trade orders to buy and sell tradeable objects. Unmatched trade orders may be listed for trading by the exchange 130. Once an order to buy or sell a tradeable object is received and confirmed by the exchange, the order is considered to be a working order until it is filled or cancelled. If only a portion of the quantity of the order is matched, then the partially filled order remains a working order. The trade orders may include trade orders received from the trading device 110 or other devices in communication with the exchange 130, for example. For example, typically the exchange 130 will be in communication with a variety of other trading devices (which may be similar to trading device 110) which also provide trade orders to be matched.”)

accessing a local balance datastore to determine if a balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request including: 
monitoring the trading platform to determine that the trading platform has been restarted after a shutdown; 

(See Baker, para. [0003]: “A synthetic order may be processed by the trading device. At some point, while the synthetic order is still active, the trading device may be restarted, for example due to maintenance or a failure, and the synthetic order may need to be recovered.”)

receiving current balance information from a value unit repository (VUR) concerning the client-accessible transfer account when the trading platform has been restarted; and 
updating the local balance store based upon the current balance information concerning the client-accessible transfer account.

(See Baker, para. [0100]: “FIG. 8 illustrates a control routine 800 that may be implemented as part of the recovery process. The illustrated control routine 800 relates to an exemplary synthetic order recovery logic component. In the present example, the exemplary synthetic order recovery logic component relates to the recovery of time slicer type synthetic orders. In operation, the control routine 800 may be activated and independently from the synthetic order server. For example, upon detection of a server event (e.g., a server maintenance shutdown), the recovery tool 402 operating independently from the synthetic order server 410 shown in FIG. 4 may activate the control routine 800. In this example, the recovery tool 402 may implement the control routine 800 and have the necessary recovery information (i.e., the query results, status information, etc.) prepared and ready when the synthetic order server 410 indicated via a server event that it has restarted and is ready to resume operations. In this instance, the overall recovery time can be reduced by independently preparing the recovery information. In certain embodiment, the recovery tool is a part of the synthetic order server and begins the recovery process when a server event indicating the server has restarted is detected. For example, the recovery tool 402 may be initiated and may implement the recovery process whenever the synthetic order server starts or restarts regardless of what caused the shutdown. In this instance, the overall configuration of the recovery system may be simplified by integrating the recovery tool as a part of the synthetic order server.”)

(See Baker, para. [0102]: “At block 804, the control routine 800 generates and communicates a query requesting all of the working synthetic orders associated with the synthetic order server. The request returns the parameters such as price, quantity, timing values, disclosed quantity and any other values necessary to define a specific synthetic order type. For example, the recovery tool 402 may utilize the synthetic order server identifier to request all of the working synthetic orders associated with the synthetic order server 410 from the global order book. The synthetic order server identifier may be stored remotely as part of the recovery tool 402 as shown in FIG. 4. In certain embodiments, the synthetic order server identifier may be stored on the synthetic order server 410 itself and access by the recover tool 402 after the restart server event is detected.”)

However, under a conservative interpretation of Baker, it could be argued that Baker does not explicitly teach the italicized portions below, which are taught by Wilkins:
receiving a transfer request concerning transferring assets from a client-accessible transfer account to a client-inaccessible trading account; and 

(See Wilkins, para. [0031]: “As noted above, in exemplary embodiments digital fund tokens are created and redeemed indirectly (using intermediary digital tokens for individual securities and/or other assets). In these embodiments, to create Crypto Fund shares, a clearing bank, fund manager, or other authorized entity can generate digital fund tokens on behalf of the owner of the non-digital securities and associate the digital fund tokens with a fund manager's digital account (for example “manager wallet”) by first creating digital tokens for a plurality of individual securities and/or other assets and then creating digital fund tokens from the digital tokens for the plurality of individual securities and/or other assets. In exemplary embodiments, the fund manager is managing at least one fund including a plurality of securities and/or other assets. In exemplary embodiments, the underlying securities and/or other assets that comprise the fund are first acquired and segregated into escrow-type accounts on a security/other asset basis in a manner such that they cannot be used for any purpose other than as collateral guaranteeing that the digital tokens and digital fund tokens created are supported by the actual underlying securities and/or assets. Once the securities and/or other assets that comprise the fund are segregated into the escrow-type accounts, the fund manager can then invoke the creation of one or more digital fund tokens for the particular fund. In exemplary embodiments, a plurality of digital tokens representing a plurality of different securities and/or other assets is created and their creation is recorded on a distributed ledger. In exemplary embodiments, at least one digital fund token is generated based on the plurality of digital tokens and the digital tokens are placed in an escrow-type account. In other embodiments, when the at least one digital fund token is generated based on the plurality of digital tokens, the digital tokens are destroyed. In exemplary embodiments, the digital fund token represents a plurality of digital tokens, where an underlying security or other asset represents and/or is collateral for each of the plurality of digital tokens in the escrow-type account. In exemplary embodiments, creation of the one or more digital fund tokens is recorded on a distributed ledger.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for order recovery, as taught by Baker above, with the method for crypto multiple security asset creation and redemption platform, as further taught by Wilkins above, because both references are directed to the similar art of computer implemented trading networks.  

In regards to claim 2, 
2. (Original) The computer-implemented method of claim 1 further comprising: authorizing the transfer request if the balance associated with the client-accessible transfer account is sufficient to effectuate the transfer request.

(See Wilkins, para. [0042]: “FIG. 1 illustrates an example of a network-based operating environment 100 in which some embodiments of the present disclosure may be used. As illustrated in FIG. 1, operating environment 100 includes applications 105A-105N running on one or more computing devices 110A-110M (such as a mobile device, a mobile phone, a tablet computer, a mobile media device, a mobile gaming device, a vehicle-based computer, a dedicated terminal, a public terminal, a kiosk, or a desktop or laptop computer). In some embodiments, applications 105A-105N for carrying out operations such as generating orders (such as orders to purchase digital fund shares) and checking account balances may be stored on the computing devices or may be stored remotely.”)

The Examiner interprets that “bounced checks” and “overdraft fees” for checking accounts are well known in the art, and so it would be obvious to check for a sufficient balance prior to a balance transfer from a checking account.

In regards to claim 3, 
3. (Original) The computer-implemented method of claim 2 further comprising: decrementing the balance associated with the client-accessible transfer account. 

(See Wilkins, para. [0042]: “FIG. 1 illustrates an example of a network-based operating environment 100 in which some embodiments of the present disclosure may be used. As illustrated in FIG. 1, operating environment 100 includes applications 105A-105N running on one or more computing devices 110A-110M (such as a mobile device, a mobile phone, a tablet computer, a mobile media device, a mobile gaming device, a vehicle-based computer, a dedicated terminal, a public terminal, a kiosk, or a desktop or laptop computer). In some embodiments, applications 105A-105N for carrying out operations such as generating orders (such as orders to purchase digital fund shares) and checking account balances may be stored on the computing devices or may be stored remotely.”)

The Examiner interprets that decrementing the balance for a checking account after a balance transfer out of the account is well known in the art, and so it would be obvious to do so.

In regards to claim 4, 
4 (Original) The computer-implemented method of claim 2 further comprising: incrementing a balance associated with the client-inaccessible trading account.

(See Wilkins, para. [0042]: “FIG. 1 illustrates an example of a network-based operating environment 100 in which some embodiments of the present disclosure may be used. As illustrated in FIG. 1, operating environment 100 includes applications 105A-105N running on one or more computing devices 110A-110M (such as a mobile device, a mobile phone, a tablet computer, a mobile media device, a mobile gaming device, a vehicle-based computer, a dedicated terminal, a public terminal, a kiosk, or a desktop or laptop computer). In some embodiments, applications 105A-105N for carrying out operations such as generating orders (such as orders to purchase digital fund shares) and checking account balances may be stored on the computing devices or may be stored remotely.”)

The Examiner interprets that incrementing the balance for a checking account after a balance transfer into the account is well known in the art, and so it would be obvious to do so.

In regards to claim 5, 
5. (Original) The computer-implemented method of claim 1 further comprising: rejecting the transfer request if the balance associated with the client-accessible transfer account is insufficient to effectuate the transfer request.

(See Wilkins, para. [0042]: “FIG. 1 illustrates an example of a network-based operating environment 100 in which some embodiments of the present disclosure may be used. As illustrated in FIG. 1, operating environment 100 includes applications 105A-105N running on one or more computing devices 110A-110M (such as a mobile device, a mobile phone, a tablet computer, a mobile media device, a mobile gaming device, a vehicle-based computer, a dedicated terminal, a public terminal, a kiosk, or a desktop or laptop computer). In some embodiments, applications 105A-105N for carrying out operations such as generating orders (such as orders to purchase digital fund shares) and checking account balances may be stored on the computing devices or may be stored remotely.”)

The Examiner interprets that “bounced checks” and “overdraft fees” for checking accounts are well known in the art, and so it would be obvious to reject a balance transfer from a checking account if there are insufficient funds.

In regards to claim 6, 
6. (Original) The computer-implemented method of claim 1 wherein the balance associated with the client-accessible transfer account defines one or more of: a quantity of cryptocurrency; a quantity of fiat currency; a quantity of precious metal; and a quantity of another unit of value.

(See Wilkins, para. [0042]: “FIG. 1 illustrates an example of a network-based operating environment 100 in which some embodiments of the present disclosure may be used. As illustrated in FIG. 1, operating environment 100 includes applications 105A-105N running on one or more computing devices 110A-110M (such as a mobile device, a mobile phone, a tablet computer, a mobile media device, a mobile gaming device, a vehicle-based computer, a dedicated terminal, a public terminal, a kiosk, or a desktop or laptop computer). In some embodiments, applications 105A-105N for carrying out operations such as generating orders (such as orders to purchase digital fund shares) and checking account balances may be stored on the computing devices or may be stored remotely.”)

The Examiner interprets that having a dollar cash balance (“fiat currency”) for checking accounts are well known in the art.

In regards to claim 7, it has been cancelled.
In regards to claim 8, 
8. (Previously Presented) The computer-implemented method of claim 1 wherein the Value Unit Repository (VUR) includes one or more of: a qualified custodian; a bank; a trust company; a digital asset wallet with multiparty approvals; a dealer; and a broker / dealer.

(See Wilkins, para. [0043]: “Computing devices 110A-110M can include mechanisms for receiving and sending traffic by connecting through network 120 to Crypto Fund Creation and Redemption Platform 125, broker-dealer(s) 115, fund manager 130, and clearing bank 135. In some embodiments, computing devices 110A-110M can retrieve or submit information to Crypto Fund Creation and Redemption Platform 125 and run one or more applications with customized content retrieved by Crypto Fund Creation and Redemption Platform 125, broker-dealer(s) 115, fund manager 130, and clearing bank 135. For example, computing devices 110A-110M each can execute a browser application or a customized client to enable interaction between the computing devices 110A-110M and Crypto Fund Creation and Redemption Platform 125, fund manager 130, clearing bank 135, and broker-dealer(s) 115.”)

In regards to claim 9, it is rejected on the same grounds as claim 1.
In regards to claim 10, it is rejected on the same grounds as claim 2.
In regards to claim 11, it is rejected on the same grounds as claim 3.
In regards to claim 12, it is rejected on the same grounds as claim 4.
In regards to claim 13, it is rejected on the same grounds as claim 5.
In regards to claim 14, it is rejected on the same grounds as claim 6.
In regards to claim 15, it is cancelled.
In regards to claim 16, it is rejected on the same grounds as claim 8.
In regards to claim 17, it is rejected on the same grounds as claim 1.
In regards to claim 18, it is rejected on the same grounds as claim 2.
In regards to claim 19, it is rejected on the same grounds as claim 3.
In regards to claim 20, it is rejected on the same grounds as claim 4.
In regards to claim 21, it is rejected on the same grounds as claim 5.
In regards to claim 22, it is rejected on the same grounds as claim 6.
In regards to claim 23, it is cancelled.
In regards to claim 24, it is rejected on the same grounds as claim 8.

Response to Arguments
Re: Double Patenting
The double patenting rejections have been maintained.  The Power of Attorney filed on Sept. 22, 2022 has been entered into the record of the present application, however, the Terminal Disclaimer cannot be entered into the record, because its filing date precedes that of the Power of Attorney.  
The Examiner recommends that the Applicants file an eTerminal Disclaimer, which is automatically approved.

Re: Claim Rejections - 35 USC § 101
In regards to the 35 USC 101 rejections of claims 1-6, 8-14, 16-22 and 24, the amendments to the independent claims recite a practical application of an abstract idea. More specifically, the following features recite a practical application of an abstract idea:

effectuating a trading platform including one or more of an electronic communications (or crossing) network (ECN) trading platform and an over the counter (OTC) trading platform;
…
accessing a local balance datastore to determine if a balance associated with the client-inaccessible transfer account is sufficient to effectuate the transfer request including:
monitoring the trading platform to determine that the trading platform has been restarted after a shutdown;
receiving current balance information from a value unit repository (VUR) concerning the client-inaccessible transfer account when the trading platform has been restarted; and
updating the local balance store based upon the current balance information concerning the client-inaccessible transfer account.

Therefore, the 35 USC § 101 rejections are withdrawn. 

Re: Claim Rejections - 35 USC § 103
The new 35 USC § 103 rejections were necessitated by Applicant’s IDS filed on June 10, 2022.
More specifically, the 35 USC § 103 rejections are based on the prior art cited in the Non-Final Office Action in co-pending Application 16/588,393.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0280936 A1 to Trickey et al. See abstract:
A system for facilitating settlement of payments relating to transactions involving financial instruments among multiple participants is provided. An interface receives from participants first and second instructions associated with a financial instrument of a first form, and first and second instructions associated with a financial instrument of a second form. A first processor establishes an association between, and applies a first set of pre-settlement rules to, the first and second instructions associated with the financial instrument of the first form. A second processor establishes an association between, and applies a second set of pre-settlement rules to, the first and second instructions associated with the financial instrument of the second form.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
September 23, 2022